DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heungsoo Choi on 12/01/2021.

The application has been amended as follows: 
Please amend claim 11, line 3-5 to read as “channels, [[and]] wherein the heat dissipater comprises a length defined along the length direction and a width defined between the inlets and the outlets in the airflow direction, and wherein the width is smaller than the length.”
Please amend claim 13, line 4 to read as “…the 
Please amend claim 13, line 5 to read as “…the 
Please amend claim 13, line 11-12 to read as “…the second plurality of [[pins]] fins…”
Please amend claim 13, line 12-13 to read as “…the 
Please amend claim 13, line 14 to read as “…the second plurality of [[pins]] fins…”


Allowable Subject Matter
Claim 1, 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Applicant incorporated the objected claim 2 to the independent claim 1 that includes the allowable subject matter. See reasons for allowance provided in the non-final action mailed on 09/01/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Examiner, Art Unit 3794